


Exhibit 10.29
ACCURIDE CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT
ACCURIDE CORPORATION 2010 INCENTIVE AWARD PLAN
Name:
Address:
 
 
 
Taxpayer
Identification Number:
 
 
Signature:
Grant:  ______ Restricted Stock Units
 
Grant Date:
 
Effective on the Grant Date, you have been granted the number of Restricted
Stock Units indicated above, which entitles you to receive [___] shares of
common stock (the “Stock”) of Accuride Corporation (the “Company”) in accordance
with the provisions of this Agreement and the provisions of the Accuride
Corporation Amended and Restated 2010 Incentive Award Plan, as it may be further
amended from time to time (the “Plan”).
The Restricted Stock Units will fully vest and no longer be subject to the
restrictions of and forfeiture under this Agreement as follows:
· [__________________];
 
· [__________________];
 
· [__________________]; and
 
· [__________________].
 
In the event of the termination of your employment or service for any reason,
whether such termination is occasioned by you, by the Company or any of its
Subsidiaries, with or without cause or by mutual agreement (“Termination of
Service”), your right to receive and/or vest in any additional Restricted Stock
Units under the Plan, if any, will terminate and any unvested Restricted Stock
Units will be forfeited effective as of the earlier of: (i) the date that you
give or are provided with written notice of Termination of Service, or (ii) if
you are an employee of the Company or any of its Subsidiaries, the date that you
are no longer actively employed and physically present on the premises of the
Company or any of its Subsidiaries, regardless of any notice period or period of
pay in lieu of such notice required under any applicable statute or the common
law.
If, in connection with a Change in Control, your Restricted Stock Unit award is
assumed or substituted and your Termination of Service occurs by action of the
Company without Cause (as defined below) upon or within twelve (12) months
following the Change in Control, then you will become fully vested in your
assumed or substituted award.  If, however, your Restricted Stock Unit award is
not assumed or substituted in connection with a Change in Control, the
Administrator may, in its sole discretion, cause your award to vest and become
payable immediately prior to the consummation of such Change in Control.    For
this purpose “Cause” shall mean: (a) your continued willful failure, neglect or
refusal to perform your duties with respect to the Company or its Subsidiaries
which continues beyond ten days after a written demand for substantial
performance is delivered to you by the Company; (b) conduct by you involving (i)
dishonesty, fraud, or breach of trust in connection with your employment or (ii)
indictment for a felony; (c) your willful and continued failure or refusal to
follow material directions of the Board or any other act of insubordination by
you; or (d) willful malfeasance or willful misconduct by you which is injurious
to the Company, monetarily or otherwise.
In accordance with the Plan, as of the “Maturity Date” for a particular
Restricted Stock Unit, the Company shall transfer to you one unrestricted, fully
transferable share of Stock in exchange for that Restricted Stock Unit, subject
to the deferral provisions described below.  The “Maturity Date” for a
particular Restricted Stock Unit shall be the date on which such Restricted
Stock Unit vests.
The Restricted Stock Units or any interest or right therein or part thereof
shall not be subject to disposition by transfer, alienation, anticipation,
pledge, hypothecation, encumbrance, assignment or any other means, whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided the Restricted Stock Units may be transferable
by will or the laws of descent and distribution.
The Stock subject to the Restricted Stock Units will be delivered upon the
Maturity Date in settlement of the Restricted Stock Units.  Until Stock is
issued in settlement of the Restricted Stock Units, you will not be deemed for
any purpose to be, or have rights as, a Company shareholder or receive Dividend
Equivalents with respect to shares of Stock by virtue of this Award.  You are
not entitled to vote any shares of Stock by virtue of this Award.
If you engage in any “Prohibited Activity,” any unvested Restricted Stock Units
will be forfeited.  In addition, if you engage in any Prohibited Activity within
24 months of the day on which you received Stock in settlement of any Restricted
Stock Units awarded pursuant to this Agreement, you must pay to the Company an
amount equal to your “RSU Gain.”  Your “RSU Gain” is equal to the sum of (a) the
gross sales proceeds of any such Stock that was previously sold plus (b) the
closing market price per share of the Stock on the date it was distributed to
you for any share of Stock which has not been sold.
For purposes of this Agreement, the term “Prohibited Activity” shall mean and
include each of the following:
· The violation of any provision included in any agreement entered into between
you and the Company pursuant to which you agree to refrain from soliciting any
customers of the Company or any entities engaged in the commercial vehicle
component industry with which the Company has contracts at the time.
 
· The violation of any provision included in any agreement entered into between
you and the Company pursuant to which you agree to refrain from soliciting or
attempting to solicit away from the Company any officer, employee or agent of
the Company.
 
· The violation of any confidentiality, proprietary information, or
non-disclosure provisions included in any agreement entered into between you and
the Company.
 
· The violation of any agreement entered into between you and the Company
pursuant to which you agree not to compete in any way with the Company.
 
· The violation of any provision included in any agreement entered into between
you and the Company pursuant to which you agree to assign to the Company all
rights to any copyrightable or patentable work you invent, improve or otherwise
work on using the Company’s resources during your employment with the Company.
 
· If you are a party to any severance, retention or change in control agreement
or program, and you engage in any activity which would constitute a violation of
any non-competition, non-solicitation, confidentiality, proprietary information,
or non-disclosure provision included in said agreement or program, you will be
deemed to have engaged in a Prohibited Activity even if a change in control (as
defined in said agreement or program) has not occurred.
 
The Company has the authority to deduct or withhold, or require you to remit to
the Company, an amount sufficient to satisfy applicable federal, state, local
and foreign taxes required by law to be withheld with respect to any taxable
event arising from the vesting or receipt of the Stock upon settlement of the
Restricted Stock Unit Award.  You may satisfy your tax obligation, in whole or
in part, by either: (i) electing to have the Company withhold Stock otherwise to
be delivered with a Fair Market Value equal to the minimum amount of the tax
withholding obligation; (ii) surrendering to the Company previously owned Stock
with a Fair Market Value equal to the minimum amount of the tax withholding
obligation; (iii) withholding from other compensation; or (iv) paying the amount
of the tax withholding obligation directly to the Company in cash, provided,
however, that if the tax obligation arises during a period in which you are
prohibited from trading under any policy of the Company or by reason of the
Exchange Act, then the tax withholding obligation shall automatically be
satisfied in accordance with subsection (i) of this paragraph, unless you have
previously made a written election during a period in which you were not
prohibited from trading in the Company’s securities to pay such tax obligation
directly to the Company in cash and have paid a reasonable estimate of such tax
liability (as determined by the Company) in advance to the Company.
If the Company reasonably anticipates that the value of any Stock to be
delivered to you pursuant to this Agreement, when combined with all other
payments received during the year that are subject to the limitations on
deductibility under Section 162(m) of the Code, will exceed the limitations on
deductibility set forth in Section 162(m), the delivery of all or a portion of
such Stock shall automatically be deferred to the next succeeding calendar year
in which the Company reasonably anticipates the deduction of the payment amount
will not be limited or eliminated by the application of  Section 162(m), but
only to the extent necessary to avoid exceeding the limitations of Section
162(m).  Such deferred Stock shall be delivered no later than the 60th day after
the end of such calendar year, provided that such delivery, when combined with
any other payment subject to the Section 162(m) limitations received during the
year, does not exceed the limitations on deductibility under Section 162(m) of
the Code.  The deferrals shall continue until the full amounts may be paid
without violating the provisions of Section 162(m).
Section 409A of the Code imposes a number of requirements on “non-qualified
deferred compensation plans and arrangements.”  This award of Restricted Stock
Units is not intended to provide for any deferral of compensation subject to
Section 409A, since Stock will be issued in settlement of Restricted Stock Units
as soon as the Restricted Stock Units vest and therefore is intended to qualify
for the short-term deferral exception to Section 409A or the exception for delay
in payments due to the application of Code Section 162(m) under Treasury
Regulation §1.409A-2(b)(7)(i).
Under no circumstances may the time or schedule of receipt of Stock in
settlement for Restricted Stock Units be accelerated or subject to a further
deferral except as otherwise permitted or required pursuant to regulations and
other guidance issued pursuant to Section 409A.  You do not have any right to
make any election regarding the time or form of any payment.  This Agreement and
the Plan shall be operated in compliance with Section 409A and each provision of
this Agreement and the Plan shall be interpreted, to the extent possible, to
comply with Section 409A.
Nothing in the Plan or this Agreement shall be interpreted to interfere with or
limit in any way the right of the Company or any Subsidiary to terminate your
employment or services at any time.  In addition, nothing in the Plan or this
Agreement shall be interpreted to confer upon you the right to continue in the
employ or service of the Company or any Subsidiary.
This Restricted Stock Unit Award is granted under and governed by the terms and
conditions of the Plan.  You acknowledge and agree that the Plan is
discretionary in nature and may be amended, cancelled, or terminated by the
Company, in its sole discretion, at any time.  The grant of a Restricted Stock
Unit Award under the Plan is a one-time benefit and does not create any
contractual or other right to receive an award of Restricted Stock Units or
benefits in lieu of Restricted Stock Units in the future.  Future awards of
Restricted Stock Units, if any, will be at the sole discretion of the Company,
including, but not limited to, the timing of the award, the number of Units and
vesting provisions.  The Plan has been introduced voluntarily by the Company and
in accordance with the provisions of the Plan may be terminated by the Company
at any time.  By execution of this Agreement, you consent to the provisions of
the Plan and this Agreement.  Capitalized terms used herein shall have the
meaning set forth in the Plan, unless otherwise defined herein.



COMPANY:


ACCURIDE CORPORATION




By:
 
Its:
 

 



